Case 2:20-cv-02024-MSN-tmp Document 22 Filed 06/10/20 Page 1 of 3                   PageID 386




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

WILLIE EARL COWANS,

       Plaintiff,

v.                                                         Case No. 2:20-cv-2024-MSN-tmp


WANDA ABIOTO, et al.,

      Defendants.
______________________________________________________________________________

          ORDER ADOPTING REPORT AND RECOMMENDATION AND
                       GRANTING MOTION TO DISMISS
______________________________________________________________________________

       Before the Court is the Magistrate Judge’s Report and Recommendation (“Report”) on

Defendant DeSoto County Justice Court’s Motion to Dismiss. (ECF No. 20.) The Report

recommends that the Motion to Dismiss be granted. (Id. at PageID 235.) Additionally, the Report

recommends the remainder of the Complaint also be dismissed for lack of subject-matter

jurisdiction. (Id.) Plaintiff filed objections to the Report on June 9, 2020. (ECF No. 21.)

Defendant DeSoto County Justice Court has not filed a response to Plaintiff’s objections, and the

time for doing so has not yet expired; however, the Court finds a response from Defendant DeSoto

County Justice Court is unnecessary to decide this matter. For the reasons set forth below, the

Court ADOPTS the Report. Defendant DeSoto County Justice Court’s Motion to Dismiss is

GRANTED. The remaining claims in the Complaint are DISMISSED WITH PREJUDICE for

lack of subject-matter jurisdiction.




                                               1
Case 2:20-cv-02024-MSN-tmp Document 22 Filed 06/10/20 Page 2 of 3                           PageID 387




                                     STANDARD OF REVIEW

        Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a de

novo or any other standard—those aspects of the report and recommendation to which no objection

is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a magistrate judge’s disposition “must be clear enough to enable

the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties’ dispute.”). Each objection

to the magistrate judge’s recommendation should include how the analysis is wrong, why it was

wrong, and how de novo review will obtain a different result on that particular issue. See Howard

v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). A general objection, or

one that merely restates the arguments previously presented and addressed by the magistrate judge,

does not sufficiently identify alleged errors in the report and recommendation. Id. When an

objection reiterates the arguments presented to the magistrate judge, the report and

recommendation should be reviewed for clear error. Verdone v. Comm’r of Soc. Sec., No. 16-CV-



                                                    2
Case 2:20-cv-02024-MSN-tmp Document 22 Filed 06/10/20 Page 3 of 3                    PageID 388




14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez v. United States, 898

F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); Equal Employment Opportunity Comm’n v. Dolgencorp,

LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

                                         DISCUSSION

       Plaintiff’s objections merely repeat the allegations in his Complaint and Amended

Complaint. For example, there are two pages of a letter that states he is objecting to the Report

because he is dealing with “a premediated high-profile conspiracy and fraud case to take [his]

land.” (ECF No. 21 at PageID 238–39.) These allegations were references in Plaintiff’s Complaint

(see ECF No. 1 at PageID 3) and referenced by the Magistrate Judge in his Report (see ECF No.

20 at PageID 230). Plaintiff has also attached several hundred pages of documents, which are

largely incomprehensible, and which appear to be copies of documents previously filed with his

Complaint and Amended Complaint or filed in response to the Magistrate Judge’s show cause

order directing Plaintiff to respond to the Motion to Dismiss. (See ECF Nos. 1, 4, 17-1, 17-2, 17-

3, 17-4, 18.) In sum, Plaintiff’s repetitious arguments and incomprehensible documents do not

constitute objections.

                                        CONCLUSION

       For the reasons set forth above, this Court OVERRULES Plaintiff’s objections.

Accordingly, the Court ADOPTS the Report, and the Court GRANTS Defendant DeSoto County

Justice Court’s Motion to Dismiss. Additionally, the Court DISMISSES WITH PREJUDICE

the remainder of the Complaint and Amended Complaint for lack of subject-matter jurisdiction.

       IT IS SO ORDERED, this 10th day of June 2020.

                                                    s/ Mark S. Norris
                                                    MARK S. NORRIS
                                                    UNITED STATES DISTRICT JUDGE



                                                3
